United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5300                                                September Term, 2021
                                                                      1:21-cv-03079-UNA
                                                      Filed On: March 1, 2022
Andrew U.D. Straw, Esquire,

              Appellant

       v.

United States of America,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rao and Jackson*, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief, letters, and reply brief filed by appellant.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing
and the motion to appoint counsel and the motion to dispense with paper filings, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

      FURTHER ORDERED that the motion to dispense with paper copies be
dismissed as moot. It is

     FURTHER ORDERED AND ADJUDGED that the district court’s order filed
November 29, 2021, be affirmed. Appellant asserts that he does not seek to reverse or


      * Circuit Judge Jackson was a member of the panel at the time the case was
submitted, but did not participate in this judgment.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5300                                                September Term, 2021

overturn other federal district courts or a state court, but only compensation for a
“judicial taking” under the Fifth Amendment. Regardless of whether such claims are
cognizable, appellant’s complaint against the United States was subject to dismissal
because, to the extent that appellant challenges the decision of the Indiana Supreme
Court, the United States is not a proper defendant. See Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992) (plaintiff’s asserted injury must “be fairly traceable to the
challenged action of the defendant, and not the result of the independent action of
some third party not before the court”) (internal quotation marks and alterations
omitted); Common Cause v. Biden, 748 F.3d 1280, 1284 (D.C. Cir. 2014) (standing
“requires that a proper defendant be sued”). As to the other federal district court
decisions, the district court correctly concluded that it lacked jurisdiction to review
decisions of other federal courts, which it would necessarily need to do in order to find
an unconstitutional taking had occurred. See 28 U.S.C. § 1294(1) (appeal from a
reviewable decision of a district court shall be taken to the “court of appeals for the
circuit embracing the district”); Snipes v. Chutkan, 839 F. App’x 563, 563 (D.C. Cir.
2021) (per curiam). Cf. Straw v. United States, No. 2021-1597, 2021 WL 4772463,
at *2 (Fed. Cir. Oct. 13, 2021) (upholding the dismissal of Straw’s judicial takings claims
on jurisdictional grounds because “[w]hether a taking occurred depends in whole or in
part on whether the district court decisions were correct,” and “[t]he Claims Court does
not have the jurisdiction to review these district court decisions”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2